United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2020
Issued: June 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 3, 2010 appellant’s counsel timely appealed the July 6, 2010 merit decision of
the Office of Workers’ Compensation Programs, which affirmed the termination of
compensation and medical benefits. Pursuant to the Federal Employees’ Compensation Act1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2

1
2

5 U.S.C. §§ 8101-8193 (2006).

The record on appeal contains evidence received after the Office issued its July 6, 2010 decision. The Board is
precluded from considering evidence that was not in the case record at the time the Office rendered its final
decision. 20 C.F.R. § 501.2(c)(1) (2010).

ISSUE
The issue is whether the Office properly affirmed the termination of appellant’s income
and medical benefits because her accepted employment injury had resolved as of
September 30, 2008.
FACTUAL HISTORY
Appellant, a 53-year-old supervisory transportation security officer, sustained an injury in
the performance of duty on March 31, 2008 while moving stanchions. She reported experiencing
severe pain in both shoulders and in her lower back. Appellant was off work for approximately
three weeks following her injury.3 After initially denying the claim, the Office accepted the
March 31, 2008 employment injury for neck, lumbar and thoracic sprains, left shoulder
acromioclavicular and supraspinatus sprains and temporary aggravation of degenerative cervical
and lumbar intervertebral discs. The January 6, 2010 decision accepting appellant’s claim also
found that the above-noted conditions had resolved as of September 30, 2008, six months after
the date of injury.
The Office based its decision on the July 28, 2009 report of Dr. Aubrey A. Swartz, a
Board-certified orthopedic surgeon and Office referral physician, who found that the March 31,
2008 employment injury consisted of a soft tissue strain of the cervicothoracic and lumbar
regions, in addition to a left shoulder strain. Dr. Swartz reported evidence of underlying disc
degeneration at L4-S1 with mild central disc protrusions. He also noted evidence of
degenerative changes in the left shoulder and cervical spine.4 Dr. Swartz indicated that the
March 31, 2008 employment injury caused only a temporary aggravation of appellant’s
underlying cervical, lumbar and left shoulder degenerative conditions. There was no evidence of
any permanent changes referable to the March 31, 2008 injury, and Dr. Swartz surmised that the
temporary aggravation would not have been expected to continue longer than approximately six
months from the date of injury. Dr. Swartz explained that his physical examination revealed no
valid findings or residuals referable to the March 31, 2008 injury. Many of appellant’s responses
on physical examination were either of questionable validity or medically invalid. Dr. Swartz
indicated that appellant’s prognosis with respect to her actual injuries was favorable. However,
appellant’s prognosis with respect to observed chronic pain behavior was less favorable.5
Dr. Swartz found that appellant’s employment-related total disability ceased as of April 24,
2008, and she was currently capable of performing her usual job.6

3

Appellant accepted a limited-duty assignment effective April 24, 2008.

4

Appellant had a prior history of multilevel cervical disc herniation for which she underwent surgery on
March 6, 2007.
5

Appellant’s then-current prescription pain medications included morphine and Oxycodone. Dr. Swartz stated
there was no indication for either of these two different types of higher risk narcotics.
6

Dr. Swartz imposed a 35- to 40-pound weight restriction with respect to pushing, pulling and lifting. However,
he did not attribute these particular limitations to appellant’s March 31, 2008 accepted employment injury.

2

Appellant’s treating physicians, including Dr. Jeremy M. Lipshutz, continued to diagnose
lumbar disc disorder and restricted her to limited-duty work on the premise that performing her
normal duties would aggravate her condition and increase appellant’s pain.7 In a July 27, 2009
report, Dr. Lipshutz indicated that he had been seeing appellant since March 31, 2008 when she
injured herself moving stanchions. He noted that appellant injured her lower back and bilateral
shoulders, right greater than left. Dr. Lipshutz also noted a previous back injury that was
asymptomatic prior to March 31, 2008. An April 2, 2008 lumbar magnetic resonance imaging
(MRI) scan revealed early disc degeneration, which Dr. Lipshutz explained was fairly typical for
someone appellant’s age. Dr. Lipshutz also noted that the MRI scan showed a central disc
herniation at L4-5 and L5-S1, which “could” be a result of appellant’s injury. He reported other
MRI scan findings relative to appellant’s hips and right shoulder which were either “consistent
with” or “most likely” related to her injuries. Dr. Lipshutz concluded that, based on history,
physical and imaging studies, appellant’s condition was consistent with the injury she described
on March 31, 2008.
Dr. John S. Thalgott, a Board-certified orthopedic surgeon, examined appellant on
March 9, 2010 and reviewed an almost two-year-old lumbar MRI scan. He diagnosed internal
disc disruption at L5-S1, with bilateral radicular complaints. Dr. Thalgott proposed surgical
intervention. Although he characterized appellant’s condition as having occurred on a
“traumatic basis,” he did not identify a specific date of injury or describe a particular mechanism
of injury.
In an April 8, 2010 report, Dr. Thalgott commented on Dr. Swartz’s opinion. He noted
that Dr. Swartz clearly and correctly pointed out that a sprain/strain should last a maximum of
six months. However, appellant’s symptoms had unfortunately endured for two years and were
much more severe than a sprain/strain. Dr. Thalgott found appellant’s symptoms much more
compatible with a diagnosis of internal disc disruption superimposed on an age-appropriate
lumbar degenerative condition. He recommended a discography at L5-S1 to assist in the
diagnosis and determination of the particular symptomatic segment of the lumbar spine.
Dr. Thalgott reiterated that appellant’s symptoms and duration were incompatible with a simple
sprain/strain of the lumbar spine. He noted that appellant’s preexisting degenerative disease was
asymptomatic prior to the March 31, 2008 industrial accident. Dr. Thalgott did not otherwise
describe the purported mechanism of injury.
By decision dated July 6, 2010, the Branch of Hearings & Review affirmed the Office’s
January 6, 2010 decision.
LEGAL PRECEDENT
Where the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.8 Having determined that an employee has a disability
7

Appellant was regularly seen at the Las Vegas Pain Institute & Medical Center. In addition to Dr. Lipshutz, her
physicians included Dr. Daniel E. Fabito, Dr. Godwin O. Maduka, Dr. Brian T. Le and Dr. Sudhir S. Khemka, all of
whom are Board-certified anesthesiologists specializing in pain medicine.
8

Curtis Hall, 45 ECAB 316 (1994).

3

causally related to his federal employment, the Office may not terminate compensation without
establishing that the disability has either ceased or that it is no longer related to the employment.9
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability.10 To terminate authorization for medical treatment, the Office
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment.11 Once it has properly modified or terminated benefits, the
burden of reinstating benefits shifts to the employee.12
ANALYSIS
Based on Dr. Swartz’s July 28, 2009 examination findings, the Office accepted
appellant’s claim for neck, lumbar and thoracic sprains, left shoulder acromioclavicular and
supraspinatus sprains, and temporary aggravation of degenerative cervical and lumbar
intervertebral discs. It also relied upon Dr. Swartz’s opinion as a basis for finding as of
September 30, 2008, appellant no longer had any residuals of her accepted March 31, 2008
employment injury. Dr. Swartz explained that appellant’s March 31, 2008 injury consisted of a
soft tissue strain of the cervicothoracic and lumbar regions, in addition to a left shoulder strain.
There was also evidence of preexisting degenerative changes in the lumbar spine, left shoulder
and cervical spine. Dr. Swartz indicated that appellant’s March 31, 2008 injury caused only a
temporary aggravation of her underlying cervical, lumbar and left shoulder degenerative
conditions. He found no evidence of any permanent changes referable to the March 31, 2008
injury. Moreover, Dr. Swartz explained that the temporary aggravation would not have been
expected to continue longer than approximately six months from the date of injury. His physical
examination revealed no valid findings or residuals referable to the March 31, 2008 injury.
Dr. Swartz characterized appellant’s responses on physical examination as either of questionable
validity or medically invalid. According to him, appellant’s employment-related total disability
ceased as of April 24, 2008 and her accepted conditions did not currently preclude her from
performing her usual job.
Dr. Lipshutz and his colleagues continued to diagnose lumbar disc disorder. They also
restricted appellant to limited-duty work because performing her normal duties would aggravate
her low back condition. In his July 27, 2009 report, Dr. Lipshutz indicated that appellant’s
lumbar disc herniations “could” be a result of her injury. Then, without further explanation, he
stated that appellant’s condition was consistent with the injury she described on March 31, 2008.
Neither Dr. Lipshutz nor his colleagues have adequately explained how appellant’s ongoing
lumbar complaints are causally related to her accepted employment injury. Disc herniations at
L4-5 and L5-S1 have not been accepted as arising from appellant’s March 31, 2008 employment

9

Jason C. Armstrong, 40 ECAB 907 (1989).

10

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

11

Calvin S. Mays, 39 ECAB 993 (1988).

12

Joseph A. Brown Jr., 55 ECAB 542, 544 n. 5 (2004).

4

injury. With respect to her low back, the Office only accepted lumbar sprain and temporary
aggravation of degenerative lumbar intervertebral disc.13
Where an employee claims that a condition not accepted or approved by the Office was
due to an employment injury, she bears the burden of proof to establish that the condition is
causally related to the employment injury.14 The mere fact that appellant’s preexisting
degenerative condition was asymptomatic prior to the March 31, 2008 employment injury does
not establish that her reported symptoms some two years post injury are causally related.
Moreover, Dr. Swartz was not entirely convinced that appellant’s reported symptoms and her
responses on physical examination were entirely genuine or medically valid. The Board finds
that the Office properly determined that appellant’s accepted conditions had resolved as of
September 30, 2008 based on Dr. Swartz’s opinion.
Once the Office has properly modified or terminated benefits, the burden of reinstating
benefits shifts to the employee.15 Dr. Thalgott’s March 9 and April 8, 2010 reports do not
establish that appellant’s lumbar internal disc disruption is causally related to her March 31,
2008 employment injury. He noted that appellant was asymptomatic prior to her March 31, 2008
industrial accident. Again, a temporal relationship alone will not suffice for purposes of
establishing causal relationship. Furthermore, Dr. Thalgott did not identify a specific mechanism
of injury. Consequently, his report does not appear to have been based on a complete factual
background. Appellant has not established that she has any continuing employment-related
residuals on or after September 30, 2008.
CONCLUSION
The Office properly terminated medical benefits and entitlement to future wage-loss
compensation effective September 30, 2008.

13

There appears not to be any disagreement with respect to the resolution of appellant’s left shoulder, cervical
and thoracic conditions.
14

Jaja K. Asaramo, 55 ECAB 200, 204 (2004). Causal relationship is a medical question, which generally
requires rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factors must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factors. Id.
15

Joseph A. Brown Jr., 55 ECAB 542, 544 n. 5 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the July 6, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 3, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

